IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs December 15, 2015


         STATE OF TENNESSEE v. VALDEZ DOMINGO WILSON

                  Appeal from the Criminal Court for Knox County
                    No. 101723     Steven Wayne Sword, Judge




              No. E2015-01009-CCA-R3-CD – Filed February 11, 2016
                         ____________________________

Appellant, Valdez Domingo Wilson, pleaded guilty to possession with intent to sell more
than twenty-six grams of a substance containing cocaine, possession with intent to sell
not less than one-half ounce but not more than ten pounds of marijuana, possession with
intent to sell less than 200 grams of a Schedule II controlled substance, and possession of
drug paraphernalia. Appellant received a total effective sentence of ten years in
confinement. As part of the plea agreement, appellant reserved a certified question of
law that challenged the denial of his motion to suppress. On appeal, he argues that the
trial court improperly denied his motion to suppress evidence discovered in his vehicle
and home. Following our review of the briefs, the record, and the applicable law, we
dismiss appellant’s appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.

ROGER A. PAGE, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and D. KELLY THOMAS, JR., JJ., joined.

Joseph Liddell Kirk (on appeal) and M. Jeffrey Whitt (at suppression hearing), Knoxville,
Tennessee, for the Appellant, Valdez Domingo Wilson.

Herbert H. Slatery III, Attorney General and Reporter; Ahmed A. Safeeullah, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Philip H. Morton,
Assistant District Attorney General, for the Appellee, State of Tennessee.
                                             OPINION

        Appellant was charged with possession with intent to sell more than twenty-six
grams of a substance containing cocaine, a Class B felony; possession with intent to
deliver more than twenty-six grams of cocaine, a Class B felony; possession with intent
to sell not less than one-half ounce but not more than ten pounds of marijuana, a Class E
felony; possession with intent to deliver not less than one-half ounce but not more than
ten pounds of marijuana, a Class E felony; possession with intent to sell less than 200
grams of a Schedule II1 controlled substance, a Class B felony; possession with intent to
deliver less than 200 grams of a Schedule II2 controlled substance, a Class B felony; and
possession of drug paraphernalia, a Class A misdemeanor.

                                                 I. Facts

       Appellant filed a motion to suppress on October 17, 2014, and a suppression
hearing was held on October 30, 2014. At the hearing, Brandon Anderson Glover, an
investigator with the Knoxville Police Department, testified that prior to April 30, 2013,
he had been investigating the activities of appellant. As part of the investigation, a
confidential informant purchased crack cocaine from appellant, at which time
Investigator Glover identified appellant and discovered that appellant drove a Dodge
Durango. Officers also obtained appellant’s telephone number.

        On April 29, 2013, another individual (“CI”) was arrested on unrelated drug
charges and allowed police officers to examine the contents of his cellular telephone. The
officers found appellant’s name and telephone number in the cellular telephone. In
response, the CI agreed to call appellant for “the purpose of purchasing crack cocaine.” A
total of four calls took place between the CI and appellant, all of which were recorded by
law enforcement. Investigator Glover explained that during the first call, the CI
discussed where to meet and for what purpose. When asked, “What was the purpose of
the meeting that was discussed on the telephone call,” Investigator Glover responded,
“The purpose of the meeting was for that individual to purchase crack cocaine from the
defendant.” Investigator Glover testified that the CI and appellant agreed to meet in
Room 232 at a Motel 6 in Knoxville. Officers went to the motel beforehand to await
appellant’s arrival. When a vehicle pulled in, Investigator Glover recognized the make,
model, and color as being the same as the vehicle that appellant had used in a prior

       1
           Oxycodone is a Schedule II controlled substance. See Tenn. Code Ann. § 39-17-408(b)(1)(M).
       2
          This count originally stated that the controlled substance was Oxycodone; however, the
indictment shows that the indictment was orally amended to reference Morphine rather than Oxycodone.
Morphine is a Schedule II controlled substance. See Tenn. Code Ann. § 39-17-408(b)(1)(M).

                                                  -2-
transaction. The vehicle was also registered to appellant. Investigator Glover explained
that based on his previous knowledge of appellant and the recorded telephone
conversations with the CI, he “believed that there was a high likelihood that there were
drugs in that vehicle.” Investigator Glover stated that in a prior transaction, appellant had
sold four to five grams of cocaine to an informant. Law enforcement officers then
approached appellant and asked for consent to search appellant’s vehicle, which appellant
granted. During the search, officers found 1.8 grams of crack cocaine. During a
subsequent conversation, after appellant had waived his Miranda rights, appellant
admitted that he had marijuana in his residence. As a result, appellant provided the
officers with written consent to search his home. Officers found 31.2 grams of crack
cocaine, 463.8 grams of marijuana, 12 tablets of Roxicodone, and items used in the
production of crack cocaine. Appellant admitted selling drugs to “support his son’s
ability to play AAU basketball.”

       During cross-examination, Investigator Glover testified that there were
approximately six police officers at the scene when appellant was apprehended. He also
conceded that the officers would not have had probable cause had it not been for the
recorded telephone calls between the CI and appellant. After defense counsel played the
four recorded telephone calls, Investigator Glover agreed that there had been no mention
of drugs, quantity, or an exchange of money during any of the calls. However,
Investigator Glover asserted that he “didn’t feel that they would meet at all unless that
individual was going to purchase drugs from appellant.”              Investigator Glover
acknowledged that he had investigated appellant in an unrelated drug case and that he had
never used the CI in this case before. Investigator Glover agreed that they could have
waited until the CI and appellant had met and made a drug exchange but that the officers
collectively decided to apprehend appellant before he entered the motel.

        During re-direct examination, Investigator Glover explained that the CI had told
officers that he could buy cocaine from appellant and that he had purchased cocaine from
appellant in the past. Also, during an interview after appellant’s arrest, appellant
admitted that the CI was an individual to whom he sold drugs. Investigator Glover
testified that based on his experiences as an officer, phrases in the telephone
conversations like, “Can I run into you shortly” and, “I’m where you need me to be,”
indicated to him that the CI and appellant were arranging a narcotics transaction.
Investigator Glover testified that it did not surprise him that neither narcotics nor a
monetary exchange were mentioned during the calls and asserted that the two men also
did not mention meeting for a lawful purpose.

        In a written order, the trial court denied appellant’s motion to suppress and stated
the following:


                                             -3-
              In the present case, the officers had probable cause based upon
      specific and articulable facts to believe that the Defendant’s automobile
      contained contraband. Officer Glover had recently purchased cocaine
      through a CI from the Defendant. He knew what vehicle the Defendant
      drove. Another criminal suspect also implicated the Defendant in the
      trafficking of cocaine. The officers listened in on phone calls while this
      person set up a buy from the Defendant. The slang and context used during
      these conversations indicated to the officers, based upon their training and
      experience, that the Defendant would meet the buyer at a specific location
      and time to conduct a drug transaction.

             The Defendant arrived at the designated hotel in the designated
      parking area at the designated time. He was driving a vehicle known by
      Officer Glover to be driven in the past by the Defendant. At that point, the
      officers had probable cause to believe that the vehicle contained cocaine.
      There was no need for the officers to wait until the Defendant went to a
      specific room. The officers were justified in seizing the Defendant and
      searching the vehicle, regardless of his consent. The fact that the
      Defendant consented just gives further justification for the search of his car.
      The subsequent search of his residence was valid upon his separate
      voluntary consent. The seizure at that point was justified, as well as the
      request for consent to search his vehicle and residence.

        Appellant subsequently pleaded guilty to possession with intent to sell more than
twenty-six grams of a substance containing cocaine, possession with intent to sell not less
than one-half ounce but not more than ten pounds of marijuana, possession with intent to
sell less than 200 grams of a Schedule II controlled substance, and possession of drug
paraphernalia. Appellant received a total effective sentence of ten years in confinement.
As part of the negotiated plea agreement, appellant reserved the following certified
questions of law:

      Whether the officers were justified in the warrantless stop, detention, and
      subsequent search and arrest of the Defendant.

      Whether the subsequent consent to search the car and residence was itself
      fruit of the poisonous tree because it was made during and directly resulted
      from the illegal detention.

                                         II. Analysis

       On appeal, appellant argues that the warrantless seizure of appellant was
unjustified and that appellant’s consent to search his vehicle and residence was invalid
                                            -4-
because it arose from the unlawful seizure. The State responds that appellant’s certified
questions were overly broad, that appellant failed to provide an adequate record on
appeal, that the officers had probable cause to search appellant’s vehicle, and that
appellant’s consent to search his vehicle and residence was valid.

       As a threshold matter, appellant must have properly reserved the certified question
before this court has jurisdiction to consider the merits of the question. The State argues
that appellant’s certified questions are overly broad because appellant failed to identify
whether he believes the officers lacked reasonable suspicion or probable cause to seize
him and his property and because appellant failed “to limit the question to a specific
federal or state constitutional principle, rule of criminal procedure, or ruling from an
appellate court.” Rule 3(b)(2) of the Tennessee Rules of Appellate Procedure permits a
defendant to plead guilty while reserving the right to appeal a certified question of law
that is dispositive of the case. In doing so, a defendant must also comply with the
requirements of Rule 37(b)(2)(A) of the Tennessee Rules of Criminal Procedure. The
State’s argument specifically addresses Rule 37(ii), which requires that “the question of
law as stated in the judgment or order reserving the certified question identifies clearly
the scope and limits of the legal issue reserved.” Tenn. R. Crim. P. 37(b)(2)(A)(ii).

      Our courts have explicitly addressed this prerequisite and defined its parameters to
an appellate court’s consideration of the merits of a question of law certified pursuant to
Rule 37(b)(2):

      Regardless of what has appeared in prior petitions, orders, colloquy in open
      court or otherwise, the final order or judgment from which the time begins
      to run to pursue a [Tennessee Rule of Appellate Procedure] 3 appeal must
      contain a statement of the dispositive certified question of law reserved by
      defendant for appellate review and the question of law must be stated so as
      to clearly identify the scope and the limits of the legal issue reserved. For
      example, where questions of law involve the validity of searches and the
      admissibility of statements and confessions, etc., the reasons relied upon by
      defendant in the trial court at the suppression hearing must be identified in
      the statement of the certified question of law and review by the appellate
      courts will be limited to those passed upon by the trial judge and stated in
      the certified question, absent a constitutional requirement otherwise.
      Without an explicit statement of the certified question, neither the
      defendant, the State nor the trial judge can make a meaningful
      determination of whether the issue sought to be reviewed is dispositive of
      the case.

State v. Bowery, 189 S.W.3d 240, 245 (Tenn. Crim. App. 2004) (internal quotation marks
omitted) (quoting State v. Preston, 759 S.W.2d 647, 650 (Tenn. 1988)). The Preston
                                            -5-
requirements are mandatory. Bowery, 189 S.W.3d at 245-46 (citing State v. Pendergrass,
937 S.W.2d 834, 837 (Tenn. 1996)). The burden of “reserving, articulating, and
identifying the issue” rests solely on the defendant. Pendergrass, 937 S.W.2d at 838.
Failure to comply with the requirements results in dismissal of the appeal. Bowery, 189
S.W.3d at 245-46 (citing Pendergrass, 937 S.W.2d at 837). Our supreme court has
rejected a rule of substantial compliance and required strict compliance with Preston.
State v. Armstrong, 126 S.W.3d 908, 912 (Tenn. 2003) (citations omitted).

        After thorough consideration, we conclude that appellant’s certified question is
overly broad and does not clearly identify the scope and limits of the legal issue reserved.
As this court stated in Bowry, the reasons relied upon by defendant in the trial court must
be identified in the certified question. However, appellant failed to do so. Appellant
failed to state the reasons he believed the stop was illegal. The question also does not
reference the legal principles upon which appellant relies. For example, appellant failed
to mention reasonable suspicion, probable cause, the automobile exception to the warrant
requirement, or even the Fourth Amendment, all of which were relied upon in the
briefing in this case. Rather than a clearly-defined statement of the issue, the question
reserved is much more analogous to the questions reserved in State v. James F. Mason
and State v. Randall Cagle, which this court determined were overly broad. In State v.
James F. Mason, the defendant reserved the following question: “Whether the magistrate
had probable cause in the issuance of the search warrant in this case.” No. M2010-
01350-CCA-R3-CD, 2011 WL 856934, at *2 (Tenn. Crim. App. Mar. 1, 2011). This
court determined that “[t]he question as posed [did] not mention a confidential informant,
reliability, staleness, or a sufficient nexus, all of which would presumably be central to
the [d]efendant’s claim. As framed, the question [was] quite nonspecific and fails to
clearly identify the scope and limits of the legal issue reserved.” Id. at *4. Similarly, in
State v. Randall Cagle, the appellant reserved the following certified question: “Whether
the search warrant affidavit established probable cause.” No. M2013-00728-CCA-R3-
CD, 2013 WL 6122379, at *2 (Tenn. Crim. App. Nov. 20, 2013). This court concluded
that the certified question was overly broad because “the defendant failed to identify the
reasons he believed probable cause to be insufficient. He does not mention the staleness
of the facts or the existence of a sufficient nexus between the place to be searched and
criminal activity, both of which he argues in his brief.” Id. at *3 The court further stated,
“As posed, the question would require this court to essentially conduct a complete
overview of the plethora of reasons a search warrant affidavit could lack probable cause.”
Id. However, we note that even these two certified questions are more specific than the
questions reserved by appellant because they limit the analysis to the validity of a
probable cause determination by a magistrate. Appellant’s questions, as drafted, require
a comprehensive analysis of the law surrounding warrantless searches and seizures as
applied to appellant’s case.


                                            -6-
       We also note that in appellant’s brief, he argues that the CI was a criminal
informant; therefore, his representations are only considered reliable if his basis of
knowledge and veracity are corroborated with additional facts. See State v. Jacumin, 778
S.W.2d 430 (Tenn. 1989). This issue is not reserved in the certified question of law, and
while this issue was mentioned during the suppression hearing, the trial court did not
address or rule on this issue. As this court in Bowry stated, “review by the appellate
courts will be limited to those passed upon by the trial judge and stated in the certified
question.” 189 S.W.3d at 245.

       For the reasons stated above, we conclude that appellant’s certified question is
overly broad and does not clearly identify the scope and limits of the legal issue reserved.
As such, we are without jurisdiction to consider the appeal because appellant failed to
properly reserve his certified question of law.

                                     CONCLUSION

       Based on the parties’ briefs, the record, and the applicable law, we dismiss
appellant’s appeal.



                                                  _________________________________
                                                  ROGER A. PAGE, JUDGE




                                            -7-